Case 18-09108-RLM-11          Doc 892      Filed 01/21/20      EOD 01/21/20 18:12:34          Pg 1 of 22




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


 In re:                                                     Chapter 11

 USA GYMNASTICS, 1                                          Case No. 18-09108-RLM-11

                  Debtor.


        MOTION OF THE ADDITIONAL TORT CLAIMANTS COMMITTEE OF
      SEXUAL ABUSE SURVIVORS FOR ENTRY OF AN ORDER PURSUANT TO
      11 U.S.C. §§ 105(a), 349 AND 1112(b) DISMISSING THE BANKRUPTCY CASE
                            AND GRANTING RELATED RELIEF

          The Additional Tort Claimants Committee of Sexual Abuse Survivors (the “Survivors’

 Committee”), appointed in this case under chapter 11 of title 11 of the United States Code (the

 “Bankruptcy Code”), hereby moves this Court (the “Motion”) for entry of an order, pursuant to

 sections 105(a), 349, and 1112(b) of the Bankruptcy Code, dismissing the above-captioned

 bankruptcy case (the “Case”) of USA Gymnastics (“USAG”) and granting related relief. In

 support of this Motion, the Declaration of James I. Stang (the “Stang Declaration”) is attached as

 Exhibit A and incorporated herein. In further support of the Motion, the Survivors’ Committee

 respectfully states as follows:

                                       Preliminary Statement

          1.     Nearly five years ago, USAG/United States Olympic Committee (the “USOC”) 2

 Team USA gymnast Maggie Nichols reported Larry Nassar was molesting children. Since that

 very first day, USAG/USOC, and its revolving door of executives since, have done everything in


 1
  The last four digits of USAG’s federal tax identification number are 7871. The location of USAG’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
 2
   The USOC recently rebranded itself as the “United States Olympic & Paralympic Committee” but for
 the ease of reference, it is referred to herein as the “USOC.”
Case 18-09108-RLM-11         Doc 892      Filed 01/21/20     EOD 01/21/20 18:12:34            Pg 2 of 22




 their collective power to conceal the truth from Nassar’s hundreds of survivors, the more than

 100 survivors of abuse suffered at the hands of coaches over the past several decades, law

 enforcement authorities, and the American public. The coordinated strategy of USAG and the

 USOC was, and remains to be, to delay, deflect and deny them and non-Nassar survivors justice

 for the horrible crimes committed upon them as children. Sadly, USAG and the USOC have

 used this bankruptcy proceeding as yet another tool to inflict pain upon these sexual abuse

 survivors – both Nassar and non-Nassar survivors – and to deny justice to these girls and women

 who competed for this institution and their country. The Survivors’ Committee seeks, and

 indeed, implores this Court to dismiss this Case and grant related relief to appropriately

 effectuate the dismissal for the legal reasons cited herein. The Court should also grant the

 Motion because it has come time for some court or institution to give these women the right to

 finally have their cases heard before a jury. Enough is enough.

        2.      The core of this bankruptcy proceeding has been the intent of USAG and the

 USOC to string both the Court and the Survivors’ Committee along, ingratiating them and the

 media with platitudes of change about athlete safety. However, these hollow promises of reform

 have been tools to buy USAG and the USOC time to delay and create a narrative that will keep

 their respective organizations free from scrutiny long enough for these organizations to indulge

 in their respective financial windfalls from the 2020 Summer Olympics in Tokyo, Japan.

 Grandiose statements that have been issued by USAG (such as the January 8, 2020 tweet from

 current USAG President Li Li Lueng (“Ms. Leung”)) are merely intended to placate sponsors to

 continue their support, before investigative agencies, criminal prosecutions, and adversarial civil

 process will reveal the true depravity of the organizational cover-up of sexual abuse of athletes.

 This proceeding, and the purported “good-faith” attempts by USAG to reach a mutually




                                                  2
Case 18-09108-RLM-11          Doc 892     Filed 01/21/20     EOD 01/21/20 18:12:34          Pg 3 of 22




 agreeable plan for reorganization, are nothing but a concerted effort by USAG and the USOC to

 buy time and protect its collective asset in the 2020 Summer Olympic revenue stream, nothing

 more.

         3.     The Survivors’ Committee is compelled to seek dismissal of this Case because

 USAG, the USOC and their respective insurance carriers (the “Insurers”) have failed to propose

 a fair, comprehensive settlement with the Survivors’ Committee and its constituents. The three

 lengthy mediation sessions with the Survivors’ Committee and the intra-insurance company

 mediations have not resulted in a compromise, neither monetary and importantly, non-monetary.

 Since the last mediation session on November 21, 2019, USAG has not initiated a single

 substantive plan-related communication with the Survivors’ Committee. Indeed, this Case

 instituted by USAG, and which (in the Survivors’ Committee’s view) was done in coordination

 with and at the direction of the USOC, was a tactic taken by these entities to halt the vigorous

 civil discovery inquiry into their horrendous conduct in concealing its widespread child

 molestation problems, halt de-certification proceedings against USAG, and represent to the

 public that it is, in the words of Ms. Lueng, “…focusing on reaching resolution with the

 survivors and emerging from bankruptcy.” 3 This Case, having been filed more than 13 months

 ago, is yet another platform for USAG and the USOC to delay justice to the Survivors’

 Committee and their constituents, and the Court should no longer indulge USAG and the USOC

 by allowing them to continue dragging survivors through this morass. Extensive mediations on

 the monetary and non-monetary issues involved in this Case have resulted in an impasse between




 3
   Li Li Leung (@Li_Li_Leung), TWITTER (Jan. 8, 2020, 5:20 PM),
 https://twitter.com/Li_Li_Leung/status/1215080810707025923 (a copy of which is attached as Exhibit 1
 to the Stang Declaration).


                                                  3
Case 18-09108-RLM-11          Doc 892     Filed 01/21/20      EOD 01/21/20 18:12:34         Pg 4 of 22




 the parties; this proceeding serves only the interests of delay. The survivors’ claims should be

 liquidated now in their respective venues, and this Case should be dismissed.

        4.      Without disclosing information, communications or the substance of the

 mediation, the members of the Survivors’ Committee unanimously agree that these failed

 mediations have only broadened the divide between the Survivors’ Committee and

 USAG/USOC, not bridged it. The Survivors’ Committee has continued to feel demeaned,

 belittled, and offended by the mediation process. In contrast to the grandiose media statements

 made by USAG that it is moving the Case towards resolution, the Survivors’ Committee feels

 these are not accurate, nor faithful representations of the dismal prospect of resolving this matter.

        5.      Subsequent to the explosion of the Nassar cover-up in September of 2016, USAG

 continually proves itself incapable of addressing the systemic and cultural problems with sexual

 abuse in its sport, having a revolving door of executives with subsequent scandal, after scandal,

 after scandal. USAG has, and continues, to view the issue of sexual abuse in sports as a

 marketing and image problem that can be willed away with public relations branding. This

 culture within USAG has continued, from executive-to-executive, and illustrates why the parties

 have made no progress in the numerous attempts to resolve this matter at mediation. By way of

 history and example, the President of USAG when the Nassar allegations were first publicly

 revealed was Steve Penny; who is currently indicted in the State of Texas for evidence

 tampering. His successor, Ms. Kerry Perry, lasted as the President of USAG for less than a year,

 and was forced to resign upon the USOC placing pressure on her to do so for her mishandling of

 the sexual abuse crisis at USAG. Senator Richard Blumenthal characterized her tenure as




                                                   4
Case 18-09108-RLM-11          Doc 892      Filed 01/21/20      EOD 01/21/20 18:12:34          Pg 5 of 22




 President in exhibiting “…a willful and heartless blindness to the concerns of survivors….” 4

 Her successor, Ms. Mary Bono, lasted approximately 100 hours as President of USAG, after her

 Twitter feed was found to have tweets decrying Colin Kapernick’s protest of the National

 Football League. Her successor, and current USAG President, Ms. Lueng, too, has engaged in

 similarly misguided behavior. 5 During her first few months, Ms. Lueng hired Dr. Edward

 Nyman as the new Director of Sports Medicine for USAG. One day later, Dr. Nyman was fired

 after it was “discovered” that there were allegations of physical abuse coming from the gym he,

 and his wife, operated. Moreover, when referring to her time as a gymnast, herself, Ms. Lueng

 stated that she was not abused by Nassar because her coach was next to her during the treatment;

 a common situation for many of the survivors in this action, who were molested by Nassar with

 their coach standing next to them. Ms. Leung then apologized publicly for making these ill-

 advised comments. This all occurred in April of 2019, after the institution of this Case. This

 is an institution that continues to widen the divide amongst USAG and the Survivors’

 Committee. 6

         6.      Thus, more than 3 years after the Nassar abuse allegations entered the national

 media spotlight and more than 13 months having passed since the Case filing, the Sexual Abuse

 Claimants (defined herein) are still without any credible prospects of meaningful resolution in

 4
  Juliet Macur & Ken Belson, Kerry Perry, U.S.A. Gymnastics Chief, Is Forced Out, N.Y. TIMES, Sept. 4,
 2018, https://www.google.com/amp/s/www.nytimes.com/2018/09/04/sports/usa-gymnastics-kerry-
 perry.amp.html (a copy of which is attached as Exhibit 2 to the Stang Declaration).
 5
   Despite repeated requests, USAG refused to engage the Survivors’ Committee in the hiring process that
 resulted in Ms. Leung’s employment. [See generally Response of the Additional Tort Claimants
 Committee of Sexual Abuse Survivors to Debtor’s Motion for Authority to Enter into Employment
 Agreement, Doc 348.]
 6
  USAG and the USOC objected to providing the Survivors’ Committee the documents that they already
 had produced to governmental investigators and Ropes & Gray even though the survivors’ state court
 counsel would have borne the burden of reviewing the documents. From the survivors’ perspective, these
 objections evidenced a continuing effort to deny them transparency, especially since the documents
 already had been produced to other third parties.


                                                    5
Case 18-09108-RLM-11           Doc 892      Filed 01/21/20       EOD 01/21/20 18:12:34           Pg 6 of 22




 this Case. With no global settlement among the parties, only two basic paths remain: USAG can

 propose a plan that cannot be confirmed over the opposition of the Sexual Abuse Claimants, 7 or

 the Court can dismiss this Case. 8 This Court itself explained in another chapter 11 case, where

 there was no reasonable likelihood of the debtor being able to successfully reorganize including

 proposing a confirmable plan, that dismissal of the chapter 11 case would be the appropriate

 action: “Dismissal is appropriate where ‘further suspension of the creditor's rights in order to

 allow a debtor to reorganize would be futile as there has been no progress in that direction and

 there was little prospect of future progress.’” In re Uptown Bus. Ctr., LLC, No. 13-8032, 2013

 Bankr. LEXIS 4324, at *12 (Bankr. S.D. Ind. Oct. 15, 2013). Unfortunately, due to USAG’s and

 others’ (in)actions, that is the situation presently before the Court. For all of the reasons set forth

 herein, this Case should be dismissed.

                                        Jurisdiction and Venue

         7.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

         8.      Venue of this proceeding and this Motion is proper in this District pursuant to 28

 U.S.C. §§ 1408 and 1409.

         9.      The statutory predicates for the relief requested herein are sections 105(a), 349,

 and 1112(b) of the Bankruptcy Code.



 7
  Undoubtedly, because of the significant legal and financial leverage of the USOC over USAG, any plan
 proposed by USAG would have a blanket, nonconsensual release for the USOC with respect to Sexual
 Abuse Claims (defined herein) and related claims and liabilities. The Survivors’ Committee is informed
 and believes nearly all, if not all, of Sexual Abuse Claimants would vote against a USAG-plan with a
 non-consensual release for the USOC.
 8
   As explained herein, USAG is a non-profit entity and thus, as a matter of statute, its Case cannot be
 converted to a chapter 7 case under section 1112 absent USAG’s consent, and the appointment of a
 trustee under section 1112 would be a pointless exercise since the trustee would likewise have to clash
 with USAG, the USOC, and the Insurers.


                                                     6
Case 18-09108-RLM-11           Doc 892      Filed 01/21/20      EOD 01/21/20 18:12:34           Pg 7 of 22




                                             Relevant Facts

 A.      Filing of this Case and Enjoining of the Prepetition Lawsuits.

         10.     On December 5, 2018 (the “Petition Date”), USAG filed a voluntary petition for

 relief under chapter 11 of the Bankruptcy Code.

         11.     USAG remains in possession of its property and continues to operate and

 maintain its organization as debtor in possession pursuant to sections 1107(a) and 1108 of the

 Bankruptcy Code. No request has been made for the appointment of a trustee or examiner in this

 Case.

         12.     On December 19, 2018, the United States Trustee appointed the Survivors’

 Committee to represent in this Case the interests of sexual abuse tort claimants (collectively,

 “Sexual Abuse Claimants”) with claims (“Survivors’ Claims”) against USAG.

         13.     The horrific sexual abuse perpetrated by Larry Nassar has been well documented

 in the national news media. Employed by Michigan State University and serving as a volunteer

 to USAG, Nassar committed numerous acts of sexual abuse upon gymnasts at various events and

 camps, including camps held at what was previously USAG’s National Team Training Center.

 USAG has been named as a defendant in more than 100 lawsuits brought by survivors of

 Nassar’s abuse (the “Prepetition Lawsuits”), which Prepetition Lawsuits have been stayed vis-à-

 vis USAG since the Petition Date by the automatic stay, as well as vis-à-vis other non-debtor

 defendants, including the USOC, pursuant to orders of the Court (the “Lawsuits Stay Orders”)

 expressly enjoining the continued prosecution of certain lawsuits by way of stipulations among

 the applicable litigation parties. [See Docs 372 & 426.] 9



 9
   The Prepetition Lawsuits plaintiffs who are parties to and covered by the Lawsuits Stay Orders are
 referred to herein as the “Prepetition Lawsuit Sexual Abuse Claimants.”


                                                     7
Case 18-09108-RLM-11           Doc 892      Filed 01/21/20      EOD 01/21/20 18:12:34           Pg 8 of 22




         14.     If the Motion were to be granted by the Court, the Prepetition Lawsuits would

 recommence and ultimately administer and resolve the Survivors’ Claims. The Survivors’

 Committee is informed and believes that all of the Prepetition Lawsuit Sexual Abuse

 Claimants, through their counsel, support the granting of this Motion.

         15.     According to USAG, more than 500 claims have been filed against USAG, most

 of which claims are of Sexual Abuse Claimants relating to Nassar and non-Nassar abuse. The

 Sexual Abuse Claimants of USAG will soon be upon the 3 ½ year anniversary of the

 publication of the 2016 Indianapolis Star article, 10 which had amplified the sexual abuse

 perpetrated by Nassar and put a national spotlight on these tragic matters. 11

 B.      The Unsuccessful Mediation and USAG’s Utter Failure to Further Any Settlement
         or Consensual Plan Process.

         16.     Upon USAG’s motion, pursuant to orders entered in May 2019 [Docs 514 &

 522], USAG, the Survivors’ Committee, the USOC, and the Insurers prepared for and

 participated in mediation (the “Mediation”) before the Honorable Gregg W. Zive in an attempt to

 consensually resolve the parties’ relevant disputes including the treatment of the Survivors’




 10
   Tim Evans, Mark Alesia & Marisa Kwiatkowski, Former USA Gymnastics Doctor Accused of Abuse,
 THE INDIANAPOLIS STAR, Sept. 12, 2016, https://www.indystar.com/story/news/2016/09/12/former-
 usa-gymnastics-doctor-accused-abuse/89995734/ (a copy of which is attached as Exhibit 3 to the
 Stang Declaration). The Survivors’ Committee respectfully requests the Court to take judicial notice of
 the articles cited herein pursuant to Rules 201 and 902(6) of the Federal Rules of Evidence.
 11
    To state the obvious, the Sexual Abuse Claimants’ respective ordeals have actually been longer than the
 afore-referenced 3 ½ years, since the abuse they had sustained and related claims predate the Indianapolis
 Star article. As a point of reference, Michigan State University, which had employed Larry Nassar, had
 reached a $500 million settlement with Nassar survivors within approximately 20 months after the 2016
 Indianapolis Star article. See, e.g., Mitch Smith & Anemona Hartocollis, Michigan State’s $500 Million
 for Nassar Victims Dwarfs Other Settlements, N.Y. TIMES, May 16, 2018,
 https://www.nytimes.com/2018/05/16/us/larry-nassar-michigan-state-settlement.html (a copy of which is
 attached as Exhibit 4 to the Stang Declaration).


                                                     8
Case 18-09108-RLM-11          Doc 892     Filed 01/21/20      EOD 01/21/20 18:12:34         Pg 9 of 22




 Claims and insurance coverage matters. 12 The Mediation took place over six days in three

 sessions – July 16-18, 2019, August 20-21, 2019 and November 21, 2019. Additionally, the

 Survivors’ Committee is informed that the mediators have been in regular discussions with the

 Insurers, including a face-to-face mediation that preceded the November 21st mediation session

 with the Survivors’ Committee. The Mediation did not result in any settlement, and there is no

 further all-parties Mediations scheduled.

        17.     After the November 21, 2019 mediation session, USAG’s counsel provided no

 substantive update to counsel for the Survivors’ Committee as to any potential global settlement

 among the key parties, other than informing committee counsel that USAG had been trying to

 resolve certain insurance coverage disputes. [See Stang Declaration, ¶ 11.] In short, after the

 unsuccessful Mediation, USAG has done nothing to engage the Survivors’ Committee in

 advancing the ball towards a settlement or a consensual plan of reorganization. The result of

 these failed mediations was not progress, but rather, exchanges that only left those on the

 Survivors’ Committee feeling insulted, marginalized, and betrayed by USAG, the USOC and

 their purported publicly stated commitment to change the trajectory of their respective

 organizations in regard to treatment of athletes. In short, the Mediation has only crystallized the

 void between Survivors’ Committee members and USAG (and the USOC), not bridged it.

        18.     More than 13 months having passed since the Case filing, USAG has not

 proposed, and has given no indication that it is anywhere close to formulating and filing, any

 chapter 11 plan, and has asked the Court once again to extend its plan and solicitation exclusivity

 periods until April 3, 2020 and May 29, 2020, respectively. [See Debtor’s Fifth Motion for

 12
   In September 2019, Paul J. Van Osselaer joined Judge Zive as a co-mediator to assist in mediating
 insurance coverage and related issues. [See Supplemental Order Re Appointment of Additional Mediator,
 Doc 798.] Judge Zive and Mr. Van Osselaer have jointly mediated with USAG, USOC and their
 respective Insurers at meetings other than the three sessions noted herein.


                                                   9
Case 18-09108-RLM-11             Doc 892   Filed 01/21/20      EOD 01/21/20 18:12:34          Pg 10 of 22




 Order Extending the Debtor’s Exclusive Periods to File and to Solicit Acceptances of a Chapter

 11 Plan, Doc 870.] The Survivors’ Committee did not object to this extension request; however,

 the extension is meaningless given USAG’s inability and failure to propose a confirmable plan.

 Important in the Survivors’ Committee’s view is the substantial leverage – legal and financial –

 that the USOC has over USAG, as evidenced by, inter alia, the USOC’s November 5, 2018

 pending petition to revoke USAG’s recognition as a member National Governing Body of the

 USOC and the fact that many of USAG’s insurance policies include the USOC as an additional

 insured. The USOC’s leverage makes settlement in this Case virtually impossible if the USOC

 insists (as it undoubtedly will in the context of any plan proposed by USAG) upon a complete

 release of claims against it.

         19.     The Summer Olympic Games will commence in late July 2020 – only six months

 from now. 13 Based on communications with USAG’s counsel, USAG apparently has not

 undertaken any material efforts and other actions to obtain and maintain important sponsorships

 for and in connection with the Summer Olympic Games, which sponsorships would be important

 revenue streams for the benefit of the bankruptcy estate (the “Estate”) and its creditors. 14 [See

 Stang Declaration, ¶ 12.] Such certainly is not the case with the USOC which provides USAG

 with a share of its Olympics revenues.


 13
   Press Release, IOC, Unprecedented Levels of Excitement Around the Olympic Games Tokyo 2020 (Jan.
 10, 2020, https://www.olympic.org/news/unprecedented-levels-of-excitement-around-the-olympic-games-
 tokyo-2020 (a copy of which is attached as Exhibit 5 to the Stang Declaration).
 14
   Certainly, USAG previously lost many of its sponsorships and revenue sources in the wake of the
 national publicity surrounding Nassar. See, e.g., Ruth McCambridge, Corporate Sponsors Abandon
 Nonprofit USA Gymnastics, But Not the Athletes, NPQ (NONPROFIT QUARTERLY), Jan. 29, 2018,
 https://nonprofitquarterly.org/corporate-sponsors-abandon-nonprofit-usa-gymnastics-not-athletes/ (a copy
 of which is attached as Exhibit 6 to the Stang Declaration); Scott M. Reid, Nike Looked to Sponsor USA
 Gymnastics While Both Were Mired in Sexual Misconduct Scandals, THE ORANGE COUNTY REGISTER,
 May 11, 2018, https://www.ocregister.com/2018/05/11/nike-looked-to-sponsor-usa-gymnastics-while-
 both-were-mired-in-sexual-misconduct-scandals/ (a copy of which is attached as Exhibit 7 to the Stang
 Declaration).


                                                   10
Case 18-09108-RLM-11            Doc 892      Filed 01/21/20        EOD 01/21/20 18:12:34            Pg 11 of 22




         20.      As discussed herein, the Sexual Abuse Claimants have waited far too long for

 USAG (and/or other responsible parties) to redress the claims and damages suffered by the

 Sexual Abuse Claimants. As explained above, the lack of any meaningful progress toward a

 compromise and consensual plan clearly evidences that USAG, the USOC, and the Insurers are

 in no rush to reach a fair and equitable resolution with the Sexual Abuse Claimants. With the

 parties at an impasse, the Survivors’ Committee submits that, unfortunately under all of these

 circumstances, only one viable alternative remains – dismissal of this Case.

                                                  Argument

  A.     Applicable Legal Standards.

         21.      Under section 1112(b) of the Bankruptcy Code, upon a party in interest’s motion,

 the Court must dismiss the chapter 11 case or convert it to chapter 7 if there is “cause” to do so.

 11 U.S.C. § 1112(b)(1). If the Court determines that there is cause to dismiss or convert, it must

 also: (i) decide whether dismissal, conversion, or the appointment of a trustee or examiner is in

 the best interests of creditors and the estate; and (ii) identify whether there are “unusual

 circumstances” that establish that dismissal or conversion is not in the best interests of creditors

 and the estate. 15 11 U.S.C. § 1112(b)(1), (b)(2).

         22.      The Court has broad discretion in determining what constitutes cause under

 section 1112(b) of the Bankruptcy Code. See In re Woodbrook Assocs., 19 F.3d 312, 316 (7th

 Cir. 1994); Uptown Bus. Ctr., LLC, 2013 Bankr. LEXIS 4324, at *10 (bankruptcy courts have


 15
   “The Code does not define ‘unusual circumstances,’ but the phrase ‘contemplates conditions that are
 not common in most chapter 11 cases.’” In re Aurora Memory Care LLC, 589 B.R. 631, 638 (Bankr.
 N.D. Ill. 2018). Further, in addition to there being unusual circumstances establishing that dismissal or
 conversion is not in the best interests of the estate and creditor, the debtor must demonstrate that a plan is
 reasonably likely to be confirmed within the applicable deadline, and that the debtor had a “reasonable
 justification” for the act or omission constituting cause for dismissal or conversion and the act or
 omission will be cured within a “reasonable time.” 11 U.S.C. §§ 1112(b)(2)(A) & (b)(2)(B); Aurora
 Memory Care LLC, 589 B.R. at 638.


                                                       11
Case 18-09108-RLM-11          Doc 892       Filed 01/21/20      EOD 01/21/20 18:12:34           Pg 12 of 22




 “broad discretion” to dismiss case). The movant bears the burden of establishing by a

 preponderance of the evidence that cause exists. Id.; In re Royalty Props., LLC, 604 B.R. 742,

 748 (Bankr. N.D. Ill. 2019) (citing In re Draiman, 450 B.R. 777, 826 (Bankr. N.D. Ill. 2011)).

         23.     “Cause” is defined in section 1112(b)(4) of the Bankruptcy Code with a list of

 certain enumerated examples, but the list is not exclusive. Uptown Bus. Ctr., LLC, 2013 Bankr.

 LEXIS 4324, at *10; Aurora Memory Care LLC, 589 B.R. at 637-38. As discussed further

 herein, USAG has no reasonable prospect of reorganizing including filing a confirmable plan

 under the current circumstances. As this Court has explained, such unlikelihood of proposing a

 viable plan ties into several enumerated causes for dismissal, including section 1112(b)(4)(A) of

 the Bankruptcy Code which lists the “substantial or continuing loss to or diminution of the estate

 and the absence of a reasonable likelihood of rehabilitation” 16 as one potential cause to dismiss.

 Uptown Bus. Ctr., LLC, 2013 Bankr. LEXIS 4324, at *11-12. Importantly, “[d]ismissal is

 appropriate where ‘further suspension of the creditor’s rights in order to allow a debtor to

 reorganize would be futile as there has been no progress in that direction and there was little

 prospect of future progress’” Id. at *12 (citations omitted); accord, Aurora Memory Care LLC,

 589 B.R. at 640 (“Before the 2005 amendments to the Code, section 1112(b)(2) specifically

 listed the ‘inability to effectuate a plan’ as ‘cause’ to convert or dismiss a chapter 11 case…. It

 was therefore proper to dismiss a case ‘if the court determine[d] that it [was] unreasonable to

 expect that a plan [could] be confirmed.’” citing Woodbrook Assocs., 19 F.3d at 316). “Although

 this example of cause was deleted from the statute in 2005, a debtor’s ‘inability to effectuate a

 plan’ continues to be ‘a viable basis for dismissal because the listed examples of cause are not

 16
   There is continuing diminution of the Estate in that, as USAG’s filed monthly operating reports reflect,
 substantial amounts of administrative claims continue to accrue in this Case, and as discussed herein,
 USAG has evidently failed to obtain sponsorships and facilitate other revenue sources as the Olympic
 Games approach.


                                                     12
Case 18-09108-RLM-11           Doc 892     Filed 01/21/20    EOD 01/21/20 18:12:34          Pg 13 of 22




 exhaustive.” Aurora Memory Care LLC, 589 B.R. at 640 (citation omitted) (cause existed for

 dismissal or conversion of case where there was no reasonable likelihood of reorganization and

 debtor had failed to file requisite reports); In re Seasons Apts., Ltd. Pshp., 215 B.R. 953, 960

 (Bankr. W.D. La. 1997) (chapter 11 case dismissed approximately 16 months after petition

 filing, where any plan by debtor could not be confirmed over key creditor’s objection;

 “considering the impasse in the settlement negotiations demonstrated by [creditor]’s latest filing,

 this case is ripe for dismissal under 11 U.S.C. § 1112(b).”); see also Woodbrook Assocs., 19 F.3d

 at 317 (“The very purpose of § 1112(b) is to cut short this plan and confirmation process where it

 is pointless.”).

 B.      Cause Exists to Dismiss Because USAG Has No Reasonable Likelihood of Proposing
         a Confirmable Plan or Otherwise Reorganizing.

         24.        As discussed, the Survivors’ Committee has brought this Motion, with no other

 choice left. USAG, the USOC, and the Insurers are not interested in expeditiously resolving the

 parties’ disputes in any sort of fair, comprehensive compromise as part of a consensual chapter

 11 plan. The Mediation to date has not worked; no further Mediation is scheduled and USAG

 has not made any meaningful overtures since the November 21st mediation session toward a

 global settlement or an acceptable plan. Further, there is no indication that USAG is making any

 real efforts to obtain sponsors and tap other potential revenue sources for the benefit of the Estate

 and its creditors.

         25.        Absent a settlement with and support of the Sexual Abuse Claimants, under no

 conceivable circumstance could USAG confirm a plan. From USAG’s perspective, whether

 under joint tortfeasor, indemnification and/or other theories of liability, USAG will continue to

 be exposed to litigation risk if the USOC’s potential or actual liabilities relating to Survivors’

 Claims are not released, and thus, any plan that would be proposed by USAG would inevitably



                                                   13
Case 18-09108-RLM-11          Doc 892      Filed 01/21/20       EOD 01/21/20 18:12:34          Pg 14 of 22




 include a blanket release for the USOC. However, under the circumstances of this Case, USAG

 cannot cram down any plan over the objection of the Sexual Abuse Claimants that gives a

 blanket release to the USOC (or any other third parties) of Survivors’ Claims. 17 See, e.g.,

 Airadigm Commc’ns v. FCC (In re Airadigm Commc’ns), 519 F.3d 640, 655-58 (7th Cir. 2008)

 (any nonconsensual third party release and related injunction must meet the following

 requirements: (i) the release must be narrow in that it applies only to claims “arising out of or in

 connection with” the reorganization and may not include “willful misconduct,” (ii) it must be

 necessary for the reorganization, (iii) it may not provide for “blanket immunity,” (iv) the

 immunity afforded by the release must not affect matters beyond the jurisdiction of the court or

 unrelated to the reorganization, and (v) there must be “adequate evidence” that the beneficiaries

 of the releases required them before making a monetary contribution “which was itself essential

 to the reorganization”); In re Ingersoll, Inc., 562 F.3d 856, 865 (7th Cir. 2009) (the court

 “preached caution” in approving non-debtor releases and announced that “[i]n most instances,

 [non-debtor] releases . . . will not pass muster under [the Airadigm] rule”; “A nondebtor release

 should only be approved in ‘rare cases’ . . . because it is ‘a device that lends itself to abuse.’”); In

 re Berwick Black Cattle Co. 394 B.R. 448, 457, 462 (Bankr. C.D. Ill. M. 2008) (denying

 confirmation of a plan that included blanket third party release provisions that included




 17
   In all likelihood, any USAG-proposed plan would also suffer other fatal defects, including lack of
 feasibility and lack of good faith.


                                                    14
Case 18-09108-RLM-11           Doc 892       Filed 01/21/20       EOD 01/21/20 18:12:34           Pg 15 of 22




 prepetition claims and claims unrelated to the bankruptcy case including claims in a

 nonbankruptcy suit over which the court had no jurisdiction). 18

         26.     Based on discussions with the respective lawyers for the Prepetition Lawsuit

 Sexual Abuse Claimants and other attorneys representing Sexual Abuse Claimants, the

 Survivors’ Committee believes nearly all Sexual Abuse Claimants would reject any

 nonconsensual plan proposed by USAG that included a broad release for the USOC. 19 That is,

 USAG cannot confirm a plan without the support of the class of Sexual Abuse Claimants. In

 short, the parties are at an impasse, and there is “little prospect of future progress.” Uptown Bus.

 Ctr., LLC, 2013 Bankr. LEXIS 4324, at *12, *19-20 (dismissing case where court concluded that

 debtor was not likely to be able to confirm a plan and after dismissal, relevant matters would

 have to be resolved in state court; “If the Debtor were to file a plan containing terms similar to

 those discussed at the hearing, it would be difficult for the Debtor to meet the confirmation

 criteria under § 1129 [including obtaining a consenting, impaired, non-insider class of claims]”);

 Aurora Memory Care LLC, 589 B.R. at 640 (cause existed for dismissal or conversion of case

 where there was no reasonable likelihood of reorganization and debtor had failed to file requisite

 reports); Seasons Apts., Ltd. Pshp., 215 B.R. at 960 (chapter 11 case dismissed where any plan

 by debtor could not be confirmed over key creditor’s objection; “considering the impasse in the


 18
    See also OPS3 LLC v. Am. Chtd. Bank, No. 13-cv-04398, 2017 U.S. Dist. LEXIS 120442, at *7 (N.D.
 Ill. Aug. 1, 2017) (rejecting non-consensual third party release of “all guaranties by or on behalf of any of
 the Debtors” as beyond the scope permitted by Aradigm); In re GAC Storage Lansing, LLC, 489 B.R.
 747, 768-69 (Bankr. N.D. Ill. 2013) (rejecting plan provisions that would release guarantors of the
 debtor’s pre-petition debt as beyond the permissible scope of Aradigm); In re Draiman, 450 B.R. 777,
 799 (Bankr. N.D. Ill. 2011) (rejecting releases of “the Liquidation Trustee, the Debtor, and their
 respective officers, directors, shareholders, employees, consultants, agents, advisors, attorneys,
 accountants, financial advisors, and other representatives and Professionals” as overly extensive); In re
 Shelbourne N. Water St. L.P., 556 B.R. 874, 884 (Bankr. N.D. Ill. 2016) (plan provision releasing non-
 debtor from claims by non-creditor not enforceable).
 19
   As noted above, the Survivors’ Committee is informed and believes that all of the Prepetition Lawsuit
 Sexual Abuse Claimants, through their counsel, support the granting of this Motion.


                                                      15
Case 18-09108-RLM-11          Doc 892      Filed 01/21/20      EOD 01/21/20 18:12:34           Pg 16 of 22




 settlement negotiations demonstrated by [creditor]’s latest filing, this case is ripe for dismissal

 under 11 U.S.C. § 1112(b).”). Accordingly, this Case should be dismissed.

 C.      Dismissal Is the Proper Remedy Under Section 1112(b) Rather Than the
         Appointment of a Chapter 11 Trustee.

         27.     Rather than dismiss a case pursuant to section 1112(b)(1) of the Bankruptcy

 Code, a court may convert a case or appoint a chapter 11 trustee if to do so “is in the best

 interests of creditors and the estate.” First, USAG is a non-profit entity and as such, its Case

 cannot be converted to a chapter 7 proceeding. See 11 U.S.C. 1112(c) (“The court may not

 convert a case under this chapter to a case under chapter 7 of this title if the debtor is … a

 corporation that is not a moneyed, business, or commercial corporation, unless the debtor

 requests such conversion.”).

         28.     Further, no purpose would be served by the appointment of a trustee in this Case:

 In all events, any trustee would have to deal and clash with the same key parties including the

 USAG, the USOC, and the Insurers, and nothing in the record suggests these parties would

 change their strategies. For the reasons discussed herein, only one viable option – dismissal of

 this Case – remains and is in the best interest of the Estate and its creditors at this critical point.

 D.      Related Relief.

         29.     In connection with the requested dismissal of this Case, the Survivors’

 Committee requests that the Court’s order on the Motion (the “Dismissal Order”) provide certain

 related relief to appropriately effectuate the dismissal as follows:

                 (a)      Notwithstanding section 349 of the Bankruptcy Code, all prior
         rulings and orders entered in this Case (including all adversary proceedings), with
         the exception of the Lawsuit Stay Orders (the “Prior Orders”) should remain in full
         force and effect and survive the dismissal of this Case, including, without
         limitation, (i) all Prior Orders entered by this Court and the District Court in Bankr.
         Adv. Case No. 19-50012 and 1:18-cv-1306-RLY-MPB (USA Gymnastics v. Ace




                                                    16
Case 18-09108-RLM-11         Doc 892      Filed 01/21/20     EOD 01/21/20 18:12:34          Pg 17 of 22




        American Ins. Co. f/k/a Cigna Ins. Co., et al.); and (ii) all Prior Orders relating to
        the fee applications of professionals.

                (b)     The Court should retain jurisdiction with respect to any matters,
        claims, rights or disputes arising from or relating to the implementation of the
        Dismissal Order or any Prior Orders.

                (c)     The Court should retain jurisdiction over (i) the hearing on and
        resolution of any and all fee applications that have been or will be filed (including
        after dismissal of the Case) in this Case, and relatedly, (ii) the entry and
        enforcement of any Court orders relating to fee applications (including compelling
        USAG to pay all approved fees and expenses).

        30.     The Survivors’ Committee respectfully submits that the foregoing related relief is

 reasonable and necessary to adequately protect the interests of the Sexual Abuse Claimants and

 the Survivors’ Committee (including its professionals). Numerous bankruptcy courts have

 recognized the propriety of and need for such protective and other administrative provisions in

 the event of a chapter 11 case dismissal. See, e.g., In re Coach Am Group Holdings Corp., Case

 No. 12-10010 (KG) (Bankr. D. Del. May 31, 2013) (order, Doc 1568); In re 155 Route 10

 Associates, Inc., Case No. 12-24414 (NLW) (order, Doc 30); In re Trade Secret, Inc., Case No.

 10-12153 (KG) (Bankr. D. Del. Jan. 31, 2011) (order, Doc 767); In re Foamex Int’l Inc., Case

 No. 09-10560 (KJC) (Bankr. D. Del. Jan. 20, 2010) (order, Doc 761); In re Dawarhare's of

 Lexington, LLC, Case No. 08-51381 (Bankr. E.D. Ky. Dec. 30, 2008) (order, Doc 316); In re

 Cornell Trading, Inc., Case No. 06-10017-JNF (Bankr. D. Mass. June 5, 2007) (order, Doc 770);

 In re Felda Plantation, LLC, 2012 WL 1965964 (Bankr. M.D. Fla. May 29, 2012); In re

 Inverness Distribution Ltd., Case No. 11-12106 (SCC) (Bankr. S.D.N.Y. May 4, 2015) (order,

 Doc 86); In re Omaha Standing Bear Pointe, LLC, Case No. 10-81413 (Bankr. D. Neb. March

 11, 2011) (order, Doc 52). See generally Wiese v. Cmty. Bank of Cent. Wis., 552 F.3d 584, 590

 (7th Cir. 2008) (court has discretion to provide for continued viability of prior order after case

 dismissal notwithstanding section 349, based on creditors’ interests and rights).



                                                  17
Case 18-09108-RLM-11         Doc 892     Filed 01/21/20     EOD 01/21/20 18:12:34         Pg 18 of 22




                                                 Notice

        31.     A copy of this Motion is being given to (a) USAG, (b) USAG’s counsel, (c) the

 United States Trustee, (d) the USOC, (e) the USOC’s counsel, and (e) those parties who have

 appeared in this Case or have requested notice pursuant to Bankruptcy Rule 2002. In addition,

 pursuant to Rule 2002(a)(4) of the Federal Rules of Bankruptcy Procedure, the Survivors’

 Committee will provide notice of this motion and any hearing on those parties listed above and

 all creditors who have filed proofs of claim in this Case. The Survivors’ Committee respectfully

 submits that no other or further notice is necessary under the circumstances.

                                             Conclusion

        WHEREFORE, the Survivors’ Committee respectfully requests that the Court enter an

 order: (a) granting the Motion in all respects; (b) dismissing this Case; (c) granting the requested

 related relief to implement the dismissal; and (d) granting such other and further relief as may be

 just and appropriate under the circumstances.




                                                  18
Case 18-09108-RLM-11       Doc 892   Filed 01/21/20      EOD 01/21/20 18:12:34    Pg 19 of 22




                                         Respectfully submitted,

                                         PACHULSKI STANG ZIEHL & JONES LLP
 Dated: January 21, 2020                 /s/ James I. Stang
                                         James I. Stang, Esq. (admitted pro hac vice)
                                         Ilan D. Scharf, Esq. (admitted pro hac vice)
                                         Jonathan J. Kim
                                         10100 Santa Monica Blvd., 13th Floor
                                         Los Angeles, CA 90067-4003
                                         Telephone: (310) 277-6910
                                         Facsimile: (310) 201-0760
                                         E-mail: jstang@pszjlaw.com
                                                  isharf@pszjlaw.com
                                                  jkim@pszjlaw.com

                                                 -and-

                                         RUBIN & LEVIN, P.C.
                                         /s/ Meredith R. Theisen
                                         Meredith R. Theisen, Esq.
                                         Deborah J. Caruso, Esq.
                                         135 N. Pennsylvania Street, Suite 1400
                                         Indianapolis, IN 46204
                                         Telephone: (317) 634-0300
                                         Facsimile: (317) 263-9411
                                         Email: dcaruso@rubin-levin.net
                                                mtheisen@rubin-levin.net
                                         Counsel for the Survivors’ Committee




                                            19
Case 18-09108-RLM-11         Doc 892     Filed 01/21/20      EOD 01/21/20 18:12:34         Pg 20 of 22




                                  CERTIFICATE OF SERVICE
         I hereby certify that on January 21, 2020, a copy of the foregoing Motion of the
 Additional Tort Claimants Committee of Sexual Abuse Survivors for Entry of an Order Pursuant
 to 11 U.S.C. §§ 105(a), 349 and 1112(b) Dismissing the Bankruptcy Case and Granting Related
 Relief was filed electronically. Notice of this filing will be sent to the following parties through
 the Court’s Electronic Case Filing System. Parties may access this filing through the Court’s
 system.

 Nancy D Adams ndadams@mintz.com
 Annemarie C Alonso annie@sllawfirm.com
 Martin Beeler mbeeler@cov.com
 Megan A Bonanni mbonanni@pittlawpc.com
 Tonya J. Bond tbond@psrb.com, jscobee@psrb.com
 Wendy D Brewer wbrewer@fmdlegal.com, cbellner@fmdlegal.com
 Kenneth H. Brown kbrown@pszjlaw.com
 Charles D. Bullock cbullock@sbplclaw.com, lhaas@sbplclaw.com
 George Calhoun george@ifrahlaw.com, Heather.Simpson@kennedyscmk.com
 Douglas N. Candeub dcandeub@morrisjames.com
 John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
 Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
 levin.net;atty_dcaruso@bluestylus.com
 Dianne Coffino dcoffino@cov.com
 Jesse Max Creed creed@psb.law, alegria@psb.law
 Heather M. Crockett Heather.Crockett@atg.in.gov, darlene.greenley@atg.in.gov
 Alex Cunny acunny@manlystewart.com
 Edward DeVries edward.devries@wilsonelser.com
 Karen M Dixon kdixon@skarzynski.com
 Kimberly A. Dougherty kim.dougherty@andruswagstaff.com,
 sandra.martin@andruswagstaff.com
 Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
 Jeffrey B. Fecht jfecht@rbelaw.com, rmcclintic@rbelaw.com
 Sarah Lynn Fowler sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com
 Eric D Freed efreed@cozen.com, mmerola@cozen.com
 Frances Gecker fgecker@fgllp.com,
 csmith@fgllp.com;csucic@fgllp.com;mmatlock@fgllp.com
 Cameron Getto cgetto@zausmer.com
 Steven W Golden sgolden@pszjlaw.com
 Douglas Gooding dgooding@choate.com
 Gregory Michael Gotwald ggotwald@psrb.com, scox@psrb.com
 Manvir Singh Grewal mgrewal@4grewal.com
 Susan N Gummow sgummow@fgppr.com, bcastillo@fgppr.com
 Katherine Hance khance@goodwin.com
 Samuel D. Hodson shodson@taftlaw.com, aolave@taftlaw.com
 Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
 John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
 Cassandra Jones cjones@walkerwilcox.com,


                                                  20
Case 18-09108-RLM-11    Doc 892   Filed 01/21/20   EOD 01/21/20 18:12:34   Pg 21 of 22




 vhosek@wwmlawyers.com;docket@walkerwilcox.com
 Bruce L. Kamplain bkamplain@ncs-law.com, dhert@ncs-law.com;klong@ncs-law.com
 Kevin P Kamraczewski kevin@kevinklaw.com
 Ronald David Kent ronald.kent@dentons.com
 Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
 Christopher E. Kozak ckozak@psrb.com
 Micah R Krohn mkrohn@fgllp.com,
 mmatlock@fgllp.com;csmith@fgllp.com;csucic@fgllp.com
 Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com
 Cynthia Lasher clasher@ncs-law.com, dcouch@ncs-law.com;dhert@ncs-law.com
 Adam Le Berthon adam.leberthon@wilsonelser.com
 Jonathan C Little jon@sllawfirm.com
 Michael M. Marick mmarick@skarzynski.com
 Jonathan Marshall jmarshall@choate.com
 Phillip Alan Martin pmartin@fmdlegal.com, cbellner@fmhd.com
 John McDonald jmcdonald@briggs.com
 Mathilda S. McGee-Tubb msmcgee-tubb@mintz.com
 Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
 Geoffrey M. Miller geoffrey.miller@dentons.com, ndil_ecf@dentons.com
 Robert Millner robert.millner@dentons.com, ndil_ecf@dentons.com
 James P Moloy jmoloy@boselaw.com,
 dlingenfelter@boselaw.com;mwakefield@boselaw.com
 Ronald J. Moore Ronald.Moore@usdoj.gov
 Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
 Joel H. Norton jnorton@rsslawoffices.com
 Michael P. O'Neil moneil@taftlaw.com, aolave@taftlaw.com
 Weston Erick Overturf wes.overturf@mbcblaw.com,
 deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
 Dean Panos dpanos@jenner.com
 Stephen Jay Peters speters@kgrlaw.com, acooper@kgrlaw.com
 Ginny L. Peterson gpeterson@k-glaw.com, acoy@k-glaw.com
 Robert J Pfister rpfister@ktbslaw.com
 John Thomas Piggins pigginsj@millerjohnson.com, ecfpigginsj@millerjohnson.com
 Michael L Pitt mpitt@pittlawpc.com
 George Plews gplews@psrb.com
 Amanda Koziura Quick amanda.quick@atg.in.gov, Marie.Baker@atg.in.gov
 Michael L. Ralph mralph@rsslawoffices.com
 Abigail E. Rocap arocap@batescarey.com
 Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
 James Pio Ruggeri jruggeri@goodwin.com
 Syed Ali Saeed ali@sllawfirm.com, betty@sllawfirm.com
 Ilan D Scharf ischarf@pszjlaw.com
 Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
 David J. Schwab djschwab@rsslawoffices.com
 Igor Shleypak ishleypak@fgppr.com, jfecteau@fgppr.com
 Heather Elizabeth Simpson heather.simpson@kennedyscmk.com



                                         21
Case 18-09108-RLM-11      Doc 892     Filed 01/21/20    EOD 01/21/20 18:12:34      Pg 22 of 22




 Casey Ray Stafford cstafford@k-glaw.com, lsmith@k-glaw.com
 James I. Stang jstang@pszjlaw.com
 Catherine L. Steege csteege@jenner.com,
 mhinds@jenner.com;thooker@jenner.com;aswingle@jenner.com
 Laura B. Stephens lbstephens@mintz.com
 Keith Teel kteel@cov.com
 Meredith R. Theisen mtheisen@rubin-levin.net,
 atty_mtheisen@bluestylus.com;mralph@rubin-levin.net;csprague@rubin-levin.net
 Jonathan Toren jtoren@cozen.com, jonathan-toren-1988@ecf.pacerpro.com
 U.S. Trustee ustpregion10.in.ecf@usdoj.gov
 Susan Walker susan.walker@dentons.com
 Joshua D Weinberg jweinberg@goodwin.com
 Gabriella B. Zahn-Bielski gzahnbielski@cov.com

         I further certify that on January 21, 2020, a copy of the foregoing Motion of the
 Additional Tort Claimants Committee of Sexual Abuse Survivors for Entry of an Order Pursuant
 to 11 U.S.C. §§ 105(a), 349 and 1112(b) Dismissing the Bankruptcy Case and Granting Related
 Relief was served via electronic mail to the following:

 United States Olympic Committee: Chris McCleary at Chris.McCleary@usoc.org
 The Alexander, a Dolce Hotel and Wyndham Hotel Group, LLC: Daniel M. Eliades at
 daniel.eliades@klgates.com and David S. Catuogno at david.catuogno@klgates.com

                                                   /s/ Meredith R. Theisen
                                                   Meredith R. Theisen




                                              22
